Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/554,707, filed on 8/29/2019 in which claims 1-20 are presented for examination.
Status of Claims
	Claims 1-20 are pending, of which claims 1, 10, and 17 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a memory control unit configured to…” in claims 1 and 17 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or

Dependent claims 2-9, 18-20 does not cure the deficiency of independent claims 1 and 17 and thus are rejected under the same rationale as claims 1 and 17.

Claims 1, 10, and 17 recite(s) the limitation "the read encrypted data" in the last limitation of claims 1, and 10, and second to last limitation of claim 17.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-9, 11-16, and 18-20 does not cure the deficiency of independent claims 1, 10, and 17 and thus are rejected under the same rationale.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 9-11, 13, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 2018/0052768 A1) hereinafter Bae.
As to claim 1, Bae teaches a memory device (see fig. 1 memory device 120 plus the memory controller 110 making up memory system 100; see also para. [0030]) comprising: a memory array including memory cells (see para. [0062]-[0064], e.g., memory cell array 310); a communication interface to a host device (see Fig. 1, e.g, memory controller 110 receiving commands from HOST via an interface); a memory control unit operatively coupled to the memory array and the communication interface (see Fig. 1, memory controller 110 and para. [0051]), and configured to: encrypt write data received via the communication interface to produce encrypted data (see para. [0056]); program selected memory cells of the memory array with the encrypted data (see para. [0056] “The memory controller 200 may store the encrypted data in the physical area 121 of the memory device 120.”); read the encrypted data from the portion of the memory cells in response to a memory read request (see para. [0056] “The memory controller 200 may transmit the decrypted data to the host HOST”); and decrypt the read encrypted data to produce read decrypted data only for portions of the read encrypted data not stored in purged regions of the memory array (see para. [0106]; see also para. [0086], It is noted that some data are valid or invalid data according to the annotation in the L2P and L2L mapping tables and invalid data are not read.; see also para [0101]-[0103]).
Claims 10 and 17 include similar limitations as claim 1 and thus are rejected under the same rationale.
As to claims 2, 11, in view of claims 1, 11 respectively, Bae teaches wherein the memory control unit is configured to transfer encrypted data via the communication interface for portions of the read encrypted data stored in the purged regions of the memory array (see para. [0106]; It is noted that encrypted data can be transferred without being decrypted.)
As to claims 4, 13, and 17, in view of claims 1, 11, and 17, respectively, Bae teaches The memory device of claim 1, wherein the memory control unit is configured to: map virtual memory addresses to the memory cells of the memory array; unmap portions of the memory cells of the memory array according to a memory discard indication received via the communication interface; and change an unmapped portion of the memory cells to the purged portion of the memory cells according to a memory purge indication received via the communication interface (see para. [0101]-[0103]). 
As to claim 9, in view of claim 1, Bae teaches wherein the memory cells include NAND type flash memory cells (see para. [0032]).
As to claim 18, in view of claim 17, Bae teaches wherein the memory control unit is configured to receive the data to be written from the host device, and transfer see para. [0056] “The memory controller 200 may transmit the decrypted data to the host HOST”).




 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.